Citation Nr: 1210272	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  04-31 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The case was brought before the Board in June 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include notifying him that he could submit additional evidence.  The Veteran was notified in July 2011 that he could submit additional evidence in support of his claim.  A July 2011 statement from the Veteran indicated that he had no additional medical evidence to submit.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran has a single service-connected disability, traumatic arthritis of the thoraco-lumbar spine.  This disability does not satisfy the initial threshold level of severity for consideration of a total disability rated based on individual unemployability and referral for extraschedular consideration is not warranted.


CONCLUSION OF LAW

The criteria for assignment of TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in July 2011.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The Veteran was afforded a VA examination in August 2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The August 2009 VA examination is adequate for the purposes of determining entitlement to TDIU, as it involved a review of the Veteran's pertinent history and a physical examination of the Veteran and provides an opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Board notes that the Veteran's claim for a TDIU was denied in an April 2004 rating decision which the Veteran did not appeal.  Following that decision, a June 2011 Board decision reviewed a claims for an increased rating for traumatic arthritis of the thoracolumbar spine and determined there was sufficient evidence to raise the claim again. The RO denied TDIU later that year. The Veteran contends that his service-connected lumbar spine disability is of such severity that it renders him unemployable and in turn entitles him to TDIU.  For the reasons that follow, the Board concludes that TDIU is not warranted.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for a lumbar spine disability.  It was initially evaluated as 20 percent disabling, and then increased to 40 percent disabling. From May 12, 2008 to June 30, 2008 the Veteran's lumbar spine disability was evaluated as 100 percent disabling, and then reduced to 40 percent disabling.  The Board is reviewing entitlement to TDIU exclusive of the 100 percent evaluation.  As the Veteran only has one service-connected disability, which is not rated as 60 percent disabling or higher, he does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).  The Board will next consider whether the Veteran should be afforded TDIU on an extraschedular basis.

If the claimant does not meet the minimum percentage rating requirements of § 4.16(a), he or she may still be entitled to the benefit sought where the case presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  In this regard, rating boards should submit to the Director of the Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  An assessment for extra-schedular referral requires a full statement of consideration of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id. 

The Board observes that the Veteran has complained that he is unable to work due to his service-connected lumbar spine disability.  

A November 2005 VA physician submitted a statement that the Veteran was unemployable due to chronic back pain as well as due to numerous medical problems, including non-service-connected hepatitis and diabetes mellitus.

At his June 2007 VA examination the Veteran stated that he had not worked since 1997 due to his chronic back condition.

At an April 2009 VA examination the examiner opined that the Veteran's lumbar spine disability would have a moderate to severe impact on his ability to perform physical employment.  (Emphasis added).  However, he went on to opine that the Veteran's lumbar spine disability would only have a mild impact on his ability to perform sedentary employment.  His rationale was that the Veteran would have to be able to change positions due to lumbar spine pain.  The examiner did not suggest that the Veteran was precluded from obtaining gainful employment due to his lumbar spine disability.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

In this case, the August 2009 VA examiner reviewed the Veteran's service treatment records and performed a physical examination of the Veteran.  The examination was solely for determining the degree of impairment stemming from the Veteran's lumbar spine disability, and it is clear that the examiner based his opinion regarding unemployability on this impairment, alone.  The examiner did not take into account impairment stemming from non-service-connected disabilities when determining if the Veteran was capable of employment, as these are not relevant considerations for a claim for a TDIU.  The November 2005 statement from a VA physician did note that the Veteran was unemployable due to multiple medical problems, including those that are not service-connected.  The Board gives more weight to the August 2009 VA examiner who specifically examined the Veteran for his lumbar spine disability and did not issue an opinion on impairment from non-service-connected disabilities.

The Board notes the Veteran believes he cannot work due to his lumbar spine disability.  However, while sympathetic to his concerns, the Board finds the August 2009 VA examination report to be more probative.  This opinion reflects a clinical understanding of the Veteran's physical limitations specifically due to his lumbar spine disability.  To the extent his lumbar spine disability affects the Veteran's employment; the assigned schedular rating compensates the Veteran for such impairment.  Therefore, a TDIU rating is not warranted, and referral to the Director of Compensation and Pension for extraschedular consideration is not warranted.

For the foregoing reasons, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


